Exhibit 10.1
Termination Amendment to
Consulting and Noncompete Agreement with Timothy P. Smucker
(dated May 1, 2002,
as amended and restated effective as of
January 1, 2005 and January 1, 2009)
     WHEREAS, The J.M. Smucker Company (the “Company”) entered into a letter
agreement with Timothy P. Smucker (“Mr. Smucker”), dated May 1, 2002, as amended
and restated effective as of January 1, 2005 and January 1, 2009 (on
December 31, 2010) (the “Consulting Agreement”); and
     WHEREAS, Section 15 of the Consulting Agreement provides that the
Consulting Agreement may be amended only with the written consent of the
parties; and
     WHEREAS, the parties now desire to substantially terminate the Consulting
Agreement;
     NOW THEREFORE, in accordance with Section 15 of the Consulting Agreement,
substantially all of the Consulting Agreement is amended and terminated,
effective as of April 25, 2011, as follows:

  1.   The provisions of the Consulting Agreement, together with all rights,
benefits and obligations arising thereunder, are hereby terminated; provided,
however, that the portions of subsections 3(a), (b), (c), (d), (e) and (f) of
the Consulting Agreement and related definitions which address Mr. Smucker’s
benefits under the Company’s Top Management Supplemental Retirement Benefit
Plan, as amended (the “SERP”) and the time of payment thereof (generally
providing that all such benefits shall commence as of the third anniversary of,
as applicable, his disability, separation from service, as defined in
Appendix I, or death, and that early retirement commencement reduction factors
shall be disregarded in the determination of the amount of such benefits), shall
remain in force.     2.   In furtherance of item 1 above, and for the avoidance
of doubt:

  a.   All rights to any salary, bonus, vesting of options and restricted
shares, and other benefits under the Standard Executive Benefits Package during
the Service Period, and requirements with respect to public representation

1



--------------------------------------------------------------------------------



 



      in Section 2 during such Service Period, together with all references to
those benefits and services in Section 3 (other than with respect to the SERP
benefits), are hereby fully forfeited and relinquished, without exchange for any
other right or benefit of any sort. Moreover, the requirements of sections 4 and
5 regarding confidentiality, nonsolicitation and noncompetition are also
terminated, provided that nothing herein shall terminate any similar obligations
of Mr. Smucker arising under any other agreement, plan, program or arrangement,
or by operation of law.     b.   Although all of the SERP benefits are intended
to be subject to the provisions described in Section 1 hereof, no provision of
the Consulting Agreement or this Termination Amendment is intended to, or shall
be construed to, materially modify any grandfathered benefit under the SERP for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”).

  3.   Section references are to the applicable Sections of the Consulting
Agreement in effect immediately prior to the execution of this Termination
Amendment.     4.   Terms (whether or not capitalized) not otherwise defined in
this Termination Amendment which are defined in the Consulting Agreement shall
have the meanings ascribed to them in the Consulting Agreement in effect
immediately prior to the execution of this Termination Amendment.

     IN WITNESS WHEREOF, the parties have caused this Termination Amendment to
be executed, effective as of the date set forth above.

            THE J.M. SMUCKER COMPANY
      By:   /s/ Jeannette L. Knudsen         Jeannette L. Knudsen, Vice
President, General        Counsel and Corporate Secretary        Date: April 25,
2011   

            TIMOTHY P. SMUCKER
      /s/ Timothy P. Smucker         Date: April 25, 2011           

2